             Case 2:18-cr-00136-RAJ Document 209 Filed 04/17/20 Page 1 of 3




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                         NO. CR18-136RAJ
11
                            Plaintiff                   ORDER FOR RESTITUTION
12
                       v.
13
      KENNADY WESTON,
14
                            Defendant.
15
16         On or about April 17, 2020, this Court entered an Order terminating Defendant’s
17 participation in the Drug Reentry Alternative Model (DREAM) program, granting
18 Defendant’s request to withdraw her previously entered guilty plea, and granting the
19 government’s request to dismiss with prejudice the criminal charges filed in this case.
20         In addition, the Court having reviewed the parties’ Stipulation for Order
21 Regarding Payment of Restitution and Retention of Jurisdiction for Enforcement filed on
22 or about April 17, 2020, hereby accepts the Stipulation as drafted and orders:
23         1.     The restitution amount of $85,961.21 to the Target Corporation, less any
24 amounts paid, shall be due and payable immediately;
25         2.     The Defendant shall continue making restitution payments through the
26 clerk of the court in the amount of no less than $10 per month for the initial three month
27 period, increasing to $25 per month thereafter, with the minimum payment subject to
28 revision by order of the Court depending upon the Defendant’s financial circumstances,
     ORDER FOR RESTITUTION                                               UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     WESTON/CR18-136RAJ - 1                                                SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:18-cr-00136-RAJ Document 209 Filed 04/17/20 Page 2 of 3




1 until the restitution obligation is satisfied. Payments will be made to the United States
2 District Court, Western District of Washington, referencing case No. CR18-136RAJ, and
3 deliver such payments either personally or by First Class Mail to:
4           United States District Court, Western District of Washington
            Attn: Financial Clerk – Lobby Level
5
            700 Stewart Street
6           Seattle, Washington 98101
7
     The identified victim entitled to restitution is the Target Corporation. Payments shall be
8
     disbursed to:
9
                     Target Corporation
10                   Attention: Loss Prevention
                     301 Strander Blvd, Suite 107
11
                     Tukwila, WA 98188
12
            3.       Compliance with this obligation shall be enforced as follows:
13
            (i)      Defendant shall report all restitution payments, specifying the amounts paid
14
                     and providing proof of payment, in writing to United States Probation, U.S.
15
                     Probation Office – Western District of Washington, 700 Stewart Street,
16
                     Suite 11101, Seattle, Washington 98101, and the U.S. Attorney’s Office,
17
                     Attn: DREAM Executive Review Team, 700 Stewart Street, Suite 5220,
18
                     Seattle, Washington 98101, on a quarterly basis, that is, within one week
19
                     following expiration of each 90 day period after dismissal of criminal
20
                     charges;
21
            (ii)     Defendant shall report employment and wage information, specifying
22
                     employer name, address and phone number, and wage/salary amount, in
23
                     writing to United States Probation and the U.S. Attorney’s Office, within
24
                     one week after employment commences;
25
            (iii)    Defendant shall report change of residential address and phone numbers in
26
                     writing to United States Probation and the U.S. Attorney’s Office within
27
                     one week of a change;
28
      ORDER FOR RESTITUTION                                                 UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      WESTON/CR18-136RAJ - 2                                                  SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
            Case 2:18-cr-00136-RAJ Document 209 Filed 04/17/20 Page 3 of 3




 1        (iv)   In the event the U.S. Attorney’s Office believes Defendant has defaulted on
 2               her restitution obligation, it shall first advise her in writing and provide an
 3               opportunity to cure the default or submit a written explanation to the U.S.
 4               Attorney’s Office within one week of receiving the default notice;
 5        (v)    If, after reviewing defendant’s response, the U.S. Attorney’s Office
 6               continues to believe Defendant has defaulted on her restitution obligation, it
 7               shall file with the court an ex parte application seeking an order to show
 8               cause why Defendant should not be held in contempt for failing to comply
 9               with the Court’s order regarding restitution.
10        4.     This Court shall retain jurisdiction over this matter for purpose of enforcing
11 this Order.
12        IT IS SO ORDERED.
13        DATED this 17th day of April 2020.
14
15                                                   A
16                                                   The Honorable Richard A. Jones
17                                                   United States District Judge
18
19
20
21
22
23
24
25
26
27
28
     ORDER FOR RESTITUTION                                                 UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     WESTON/CR18-136RAJ - 3                                                  SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
